Citation Nr: 1731524	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-43 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a service-connected low back disability.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 (TDIU) and August 2009 (back disability rating) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This case was previously before the Board in September 2016, when it was remanded to the RO for additional development.  The requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  For the period on appeal the Veteran's lumbar spine disability did not result in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis.  Intervertebral disc syndrome (IVDS) has not been diagnosed and there is no evidence of a separate neurologic abnormality.

2.  For the period on appeal the Veteran's service-connected erectile dysfunction and service-connected back disability were not of such severity so as to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for the Veteran's low back strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Codes 5237 (2016).

2.  The criteria for assignment of TDIU for the period on appeal are not met.  38 U.S.C.A. §§1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).




III.  Back Disability 

During the current evaluation period, the Veteran's back disability has been rated under Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine, which provide the following criteria for disability with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Code 5237.  

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5237 and 5242, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Codes 5237 and 5242, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Codes 5237 and 5242, Note (4).

For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Codes 5237 and 5242, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the following ratings are applied.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

In determining the degree of limitation of motion for the Veteran's lumbar spine disability, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

A July 1977 rating decision granted service connection for a low back disability rated at 10 percent disabling effective January 29, 1977, which was later increased to 20 percent by a March 1978 Board decision.  The Veteran submitted a February 2009 claim for an increased evaluation indicating he felt his back disability had become worse.  The Board finds for the period on appeal an evaluation in excess of 20 percent disabling is not warranted. 

Throughout the period on appeal the Veteran received treatment at a VA medical center and provided with VA examinations for his service-connected back disability.

A January 2009 VA treatment record noted the Veteran was taking Tylenol for his back pain.  The Veteran's was noted to have full range of motion with no acute tenderness to palpation.  The Veteran denied numbness and tingling.    

The Veteran was provided with a June 2009 VA examination.  The examiner noted the Veteran reported stiffness and pain in his lower back which occurred two times a day for about an hour.  The Veteran also reported pain which travelled to his right leg and is burning, aching, and sharp.  The Veteran described his pain at a level six, on a scale of one to ten with ten being the most severe.  The Veteran reported he took acetaminophen for his pain.  The Veteran denied loss of bladder and bowel control.  The physical examination revealed no evidence of radiating pain on movement, muscle spasms, ankylosis, IVDS, or tenderness.  The Veteran's right leg tested positive for the straight leg raise test.  The Veteran's range of motion was noted to be flexion to 80 degrees, with pain at 80 degrees and extension; bilateral flexion; and bilateral rotation to 30 degrees.  The examiner noted following repetitive use the Veteran's back had no additional limitation in range and was not additionally limited by fatigue, weakness, and lack of endurance or incoordination.  The examiner found the Veteran was additionally limited by pain following repetitive use.  The examiner also found the Veteran had a right leg condition which he referred to as "positive straight leg raising." 

A November 2009 VA treatment record noted the Veteran reported low back pain and stiffness with prolonged standing.  The Veteran denied loss of muscle strength and radiculopathy.  An August 2011 VA treatment record noted the Veteran has chronic low back pain and axial stiffness with prolonged immobility which improved with activity.  

A March 2014 VA treatment record noted the Veteran wakes up with low back stiffness but it is okay as long as he keeps moving.  A May 2014 VA treatment record noted the Veteran experienced increased pain when he stopped to talk to people in the mall.  The Veteran rated his pain at a zero on a scale of one to ten with ten being the most severe.  The treatment provider noted the Veteran had normal gait speed, strength, and cadence.  The Veteran denied numbness or tingling in his lower extremities. 

A June 2015 VA treatment record noted the Veteran reported, pain, muscle spasm, radiating pain, and decreased range of motion but denied paresthesia, numbness, and incontinence.  The Veteran noted these symptoms occur constantly and were exacerbated by standing, lifting, and bending and relieved by rest.  The treatment provider noted the Veteran had normal gait, station, and posture. 

The Veteran's claim was most recently remanded by the Board in September 2016 to obtain a new VA examination, which included range of motion findings complaint with 38 C.F.R. § 4.59.    

In response to the September 2016 Board remand the Veteran was provided with a November 2016 VA examination for his back disability.  The examiner noted a previous diagnosis of lumbosacral strain.  The Veteran reported constant pain and stiffness in his low back.  The Veteran noted he uses a back brace regularly.  Range of motion testing was performed and the Veteran's initial range of motion was noted to be forward flexion to 85 degrees and extension, bilateral flexion, and bilateral lateral rotation to 25 degrees.  Following repetitive use testing there was no additional loss in range of motion.  The examiner concluded loss of range of motion did not contribute to functional loss because pain was not noted during the examination.  The examiner also concluded following repetitive use over time pain weakness, fatigability, or incoordination does not significantly limit functional ability.  The examiner noted objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine with mild pain on palpation of soft tissue of the lumbar region.  The Veteran denied flare-ups.  Guarding and muscle spasms were not found on examination and the Veteran's muscle strength, reflexes, and sensory examinations were normal.  The Veteran tested negative bilaterally on the straight leg raise test and was not found to have IVDS.  The examiner noted the Veteran did not have ankylosis or neurologic abnormalities.  The examiner concluded that the Veteran's back disability impacted his ability to work, specifically finding that he could only walk, stand, and sit for certain periods of time, could not perform tasks that required frequent and repetitive bending of the low back.  

The Veteran was also provided with a February 2017 addendum opinion.  The examiner found the Veteran's back active range of motion in weight-bearing was flexion to 85 degrees and extension, bilateral flexion, and bilateral rotation to 25 degrees, without pain on all planes.  The Veteran's back passive range of motion in weight-bearing was flexion to 90 degrees and extension, bilateral flexion, and bilateral rotation to 30 degrees, without pain on all planes.  The examiner found active and passive range of motion cannot be obtained in nonweight-bearing because these conditions only exist in outer space where there is no gravity.  Thus, obtaining range of motion findings in nonweight-bearing conditions is not possible.    

The Board finds entitlement to an evaluation in excess of 20 percent disabling is not warranted.  As noted above a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  At no point during the period of consideration did the Veteran's back disability manifest to forward flexion of 30 degrees or as ankylosis of the entire thoracolumbar spine.  Even with pain into account, the Veteran's forward flexion range of motion was noted to be, at its most limited, 80 degrees and was at no point noted to be 30 degrees or less.  See June 2009 VA examination.  

Additionally, the Veteran is not entitled to a rating in excess of 20 percent under any other Code.  Throughout the period on appeal the Veteran was not diagnosed with IVDS.  Moreover, there is no indication that the Veteran experienced any incapacitating episodes requiring hospitalization or bed rest prescribed by a physician during the period under consideration.  Thus, a higher rating under Code 5243 would not be appropriate.  38 C.F.R. § 4.71a, Code 5243. 

Moreover, the Veteran's VA treatment records and VA examinations do not note any neurologic abnormalities.  In fact the Veteran's most recent VA examination in November 2016 specifically noted the Veteran did not have any neurologic abnormalities.  The Board notes the June 2009 examiner found that the Veteran had a right leg condition which he called "positive straight leg raising" which was etiologically related to his service-connected back disability.  However, the Board notes prior to and following the June 2009 examination the Veteran repeatedly denied radiating pain, numbness, or tingling of the lower extremities.  See January 2009 VA treatment record (denied numbness and tingling), November 2009 VA treatment record (denied radiculopathy), May 2014 VA treatment record (denied numbness and tingling in lower extremities), November 2016 VA examination (the Veteran tested negative on the straight leg raising test and radiculopathy was not found).  As such, the Board finds the June 2009 examiner's finding of "positive straight leg raising" does not warrant a separate compensable rating.  The Board notes the June 2009 examiner did not diagnose the Veteran with a separate condition such as radiculopathy of the right leg but merely stated the Veteran tested positive on the straight leg test.  The totality of the evidence of record indicates the June 2006 notation of radiating right leg pain with a positive straight right leg test is a single occurrence.  Throughout the period on appeal the Veteran repeatedly denied numbness, tingling, and radiculopathy.  As such, the Board finds the Veteran is not entitled to a compensable separate rating for the June 2009 examiners finding of right "positive straight leg raising."    

Additionally, the Board acknowledges the Veteran's contention that his 20 percent evaluation does not "consider the effect of the treating medication." See October 2009 Notice of Disagreement.  This contention is unclear as to whether the Veteran is contending that his 20 percent evaluation does not take into account the side effects caused by his treating medication or if he is contending the 20 percent evaluation impermissibly considers the ameliorating effects of the medication.  The Board notes the Veteran does not repeat or clarify this contention at any point during the period on appeal.  The evidence in the Veteran's claims file does not indicate that the Veteran is experiencing any compensable negative side effects that would warrant a separate rating as a result of the medication he takes to treat his back pain.  

Moreover, the Board notes in order for the Veteran to be entitled to an increased evaluation his forward flexion must be to 30 degrees or less, or he must have favorable ankylosis of the entire thoracolumbar spine.  The evidence of record does not indicate, and the Veteran has not otherwise contended, that he has ankylosis or that it is masked by medication.  Moreover, the Veteran has not stated that his medication allows him to have increased range of motion or that his forward flexion of 80 degrees would decrease at least 50 degrees to 30 degrees or less but for his medication usage.  

Thus, the Board finds, considering either of the Veteran's possible contentions, that the ameliorating effects or side effects of his medication have been properly considered by the Board.  

The Board also acknowledges the Veteran's contention in his October 2009 notice of disagreement that the 20 percent evaluation does not consider functional loss due to pain on movement.  The Veteran's June 2009 examination noted the Veteran had pain at forward flexion at 80 degrees the November 2016 VA examination found that no pain was noted on examination.  When determining whether the Veteran met the criteria for a higher evaluation the Board considered his forward extension as limited by pain to 80 degrees.  However, to warrant a higher evaluation the Veteran's forward flexion need be limited to 30 degrees or less.  Thus, while the Board considered the Veteran's pain, it did not rise to the severity of an evaluation in excess of 20 percent.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As such, entitlement to an evaluation in excess of 20 percent disabling for the Veteran's low back strain is not warranted. 





IV.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran filed a claim for TDIU in June 2008 in connection with his claim seeking an increased evaluation for his service-connected PTSD.  The Veteran is currently service connected for PTSD evaluated as 100 percent disabling effective August 20, 2007, a back disability which is rated as 20 percent disabling effective January 29, 1977, and erectile dysfunction which is rated as noncompensable effective May 20, 2016.  

A 100 percent schedular rating is a higher benefit than TDIU.  Thus, when a 100 percent rating has been granted a TDIU claim is often moot.  However, this is not universally true, as set forth by the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, the Court reiterated that the Secretary is required to maximize benefits.  Id. at 294.  The Court held that where TDIU could be granted based on a disability other than the one rated at 100 percent disabling, there would be no duplicate counting of disabilities for both the TDIU and the schedular rating to remain in effect. 

As the Veteran filed his claim for TDIU in June 2008 and the Veteran is service-connected for PTSD at 100 percent since August 20, 2007 the Board must consider whether TDIU could be granted based on a disability other than his service-connected PTSD such as his service-connected erectile dysfunction and back disability.  Bradley, supra.  

A June 2016 VA examination for erectile dysfunction noted that the disability did not impact the Veteran's ability to work.  Moreover, the Veteran has not alleged that his erectile dysfunction impacted his ability to work.  Thus, the Veteran would not be entitled to TDIU on the basis of his erectile dysfunction.  

As to the Veteran's service-connected back disability, the Veteran was most recently provided with a November 2016 VA examination.  The examiner found that the Veteran's thoracolumbar spine impacted his ability to work in that he could only walk 50 yards before stopping to rest, stand for 15 minutes at a time, sit for 30 minutes at a time, and could not perform tasks that require frequent and repetitive bending of the low back.  

The Board's acknowledges the Veteran's service-connected back disability impacts his ability to work; however, the Board finds that his back disability alone does not preclude him from maintaining substantial gainful employment.  Additionally, the Board finds the Veteran's non service-connected knee disability cannot be considered here, per 38 C.F.R. § 4.16, although that disability has a considerable effect on his occupational functioning.

The Veteran's treatment records and lay statements indicate that his nonservice-connected knee disability and service-connected PTSD caused him to leave his job in March 2007.  A December 2004 VA treatment record noted the Veteran fell and hit his head during work and shortly thereafter started having hallucinations and nightmares, symptoms later associated with his service-connected PTSD.  A January 2005 private treatment record noted that an expert in occupational psychiatry found due to the Veteran's workplace injury and workplace dynamics it is recommended that any missed work prior to December 2004 be excused.  A March 2007 private treatment record noted the Veteran was prescribed a cane.  A June 2007 Social Security Administration (SSA) record noted that the Veteran needed his cane to stable himself.  A July 2007 disability determination found that the Veteran's knees are "by far the most painful and disabling problem that he has."   Additionally, the disability determination form noted the Veteran reported he stopped coming to work because he was told by workman's compensation that if he came to work with a cane they would pay him.  On an additional SSA form the Veteran reported his knees and back are in constant pain and that he was let go because he had to use a cane for his knees.  The Veteran was eventually granted SSA benefits on the basis of a primary diagnosis of osteoarthritis and allied disorders and secondary diagnosis of mood disorders.  

Thus, the Veteran is not entitled to TDIU.  The Veteran's service-connected erectile dysfunction and service-connected back disability do not preclude him from obtaining substantial gainful employment.  The evidence of record indicates that the Veteran's nonservice-connected knee disability and service-connected PTSD prevent him from maintain substantial gainful employment, but are not for consideration here.  As TDIU cannot be granted for nonservice-connected conditions, and the Veteran has already been granted a 100 percent evaluation for his service-connected PTSD, there is no basis on which to grant TDIU.  



ORDER

Entitlement to a rating in excess of 20 percent for a service-connected low back disability is not warranted.  

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability is not warranted.    



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


